Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered September 3, 1992, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The minutes of the plea proceeding demonstrate that the County Court properly conducted an inquiry to ensure that the defendant’s plea was knowing and voluntary, that the defendant possessed the necessary criminal intent, and that there was no possibility of an intoxication defense (see, People v Lopez, 71 NY2d 662).
Given the defendant’s criminal history and the heinous nature of this crime, we find that the sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.